DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 08/23/2022.
Claims 4 and 7 have been amended.
Claims 1-8 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzadeh et al., (US 4,681,727) in view of Ethan R. Balkin et al. (Appl. Sci, 3, 636-655, 2013) are maintained for reasons of record in the previous office action filed on 06/02/2022.
Mirzaeh discloses a process for isolating At-211 from irradiation of bismuth within a Critical range of temperatures, for a predetermined period of time, in a suitable still, while passing a dry carrier gas through the still to carry At-211 vapor evolved from the Bi target to a condenser which has a condensate collector that is effective to remove essentially all of the At-211 from the carrier gas. Subsequently, as a safety precaution, the carrier gas is passed through a series of filters to remove remaining traces of the At-211 from it. A small controlled volume of eluent, which is preselected from a choice of solvents, is used to elute At-211 from the condensate collector. Finally, the controlled volume of eluent containing the At-211 is eluted from the condensate collector and held for use in a selected radiopharmaceutical procedure (abstract and Col. 2 line 45-65). Suitable temperature is in the range of about 630°C to 680°C., and that the predetermined heating time period should be in the range of 50 to 80 minutes. Most preferably, the target is heated at about 650°C. for one hour (Col. 3 line 55-60). A carrier gas mixture of about 50% oxygen (Oz) and 50% nitrogen (Nz) is provided through suitable conventionally valve conduit means, from sources, and is passed through the gas dryer apparatus that is immersed in the dry ice and isopropyl alcohol mixture, before the carrier gas is passed through the heated still in the process steps explained above. Suitable carrier gases, such as various mixtures of oxygen with nitrogen, argon, helium or other gases are used (Col. 4 line 20-35). Additional disclosure includes that predetermined solvents are used in eluting At-211 from the condensate collector of the condenser successfully. A solution comprising 0.5M NaOH and 0.1M NaHSO$8 used to effectively elute about 90% of the At- 211 activity from the condensate collector.
Mirzadeh fails to disclose employing water to separate and purify astatine-211 in the process of producing astatine-211.
Balkin discloses a wet chemistry approach for isolation of At-211 from an irradiated bismuth target (abstract). The approach involves five steps and final step of distillation under reductive conditions is carried out with Di-water, ferrous sulfate heptahydrate and basic At-211 under stirring. To the receiving side of the apparatus was attached a 10 mL round bottom flask pre-charged with 100 uL of 1 M NaOH. The distillation assembly was lowered into a 25 mL round bottom aluminum heating block (and an ice bath for the receiving flask), the distilling flask and neck of the distillation head were covered with aluminum foil, and the 211At solution was distilled at 200 °C with gentle stirring. The collected 211At, free of bismuth metal and other contaminants from the wet chemistry procedure, was used for radiolabeling experiments (page 640-641). Additional disclosure includes that the wet chemistry approach is attractive for purposes as it appeared to: (a) be an approach where there was control over the 211At recovery at each step, such that more consistent yields might be obtained; (b) provide high recovery yields; (c) be scalable to clinical and commercial levels of 211At production; and(d) ultimately allow automation of the isolation process.
With respect to flow rate of the carrier gas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Mirzadeh by determining the optimum flow rate of the carrier gas that will result in high production of At-211. Further Mirzadeh discloses carrier gas mixture of about 50% oxygen (Oz) and 50% nitrogen (Nz) is provided through suitable conventionally valued conduit means, from sources, and is passed through the gas dryer apparatus that is immersed in the dry ice and isopropyl alcohol mixture, before the carrier gas is passed through the heated still in the process steps would obvious assist in high yield of At-211. Generally, differences in concentration or temperature will not Support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate water to separate and purify astatine-211 in the Mirzadeh’s production of astatine-211. The person ordinary skill in the art would have been motivated to make those modifications because Balkin teaches that over 100 At-211 isolation runs that the wet chemistry method for isolation of At-211 is relatively easy to conduct, it provides good recovery yields, is robust and quite reproducible (page 651) and reasonably would have expected success because the wet chemistry method could provide more consistent At-211 isolation yields, provide high recovery yields, be scalable to clinical and commercial levels of At-211 production.
Applicant’s arguments filed on 08/23/2022 have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill in the art would not have been motivated to combine the dry method of Mirzadeh with the wet method of Balkin and would not have arrived at the claimed invention. This argument is not persuasive since the motivation to combine the references does not necessarily have to match with what applicant wants to accomplish. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, the examiner points out to applicant that the references that are used in the rejection are internally consistent with each other, Mirzadeh discloses a process for isolating At-211 from irradiation of bismuth within a Critical range of temperatures, for a predetermined period of time, in a suitable still, while passing a carrier gas through the still to carry At-211 vapor evolved from the Bi target to a condenser that is effective to remove essentially all of the At-211 from the carrier gas. Subsequently, as a safety precaution, the carrier gas is passed through a series of filters to remove remaining traces of the At-211 from it and Balkin discloses isolation of AT-211 from an irradiated bismuth target employing the step of distillation under reductive conditions which was carried out with DI-water, ferrous sulphate heptahydrate and basic At-211 under stirring and finally collected At-211 free of bismuth metal and other contaminants by wet chemistry procedure. The addition of DI-water while passing the carrier gas during the distillation step of Mirzadeh’s would have resulted in At-211 solutions without bismuth and other chemical contaminants, since Balkin teaches that after initial studies with lower amounts of reductant and acid, it was found that a solution of 0.75 M FeSO4 in 1.5 M H2SO4 routinely provided a highly acidic solution which resulted in good At-211 recovery yields. As such, in the view of the examiner, one of ordinary skill in the art would be motivated to combine the disclosures of the prior art in order to obtain a good At-211 recovery yield that possesses the benefits of all the ingredients as disclosed, with a reasonable expectation of success.
Applicant argues that Mirzadeh and Balkin fails to disclose or reasonably suggest using a carrier gas comprising an inert gas, oxygen, and water to separate and purify astatine-211 as required by the pending claims. This argument is not persuasive since, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further both Mirzadeh et al and Balkin et al on is suggestive for reliably and consistently producing astatine-211 from bismuth target in small controlled volumes of a solution, which is selected from a choice of solvents that are useful in selected radiopharmaceutical procedures in which the AT-211 activities are to be applied.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        
/JAKE M VU/Primary Examiner, Art Unit 1618